Title: To George Washington from Gustavus Scott, 7 October 1796
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        Sir
                            Washington, 7th Octr 1796
                        
                        Since our last to you, Mr Walker has been with us, and has often mentioned the
                            subject treated of in the enclosed Letter—presuming that you have yet come to no
                            determination on the Several Subjects submitted in our last Letters for your opinion, we
                            inclose a copy of Mr Walker’s Letter, which, if it deserves weight, will, we have no doubt,
                            receive it. We are, with entire respect Yrs &c.
                        
                            G. Scott
                            W. Thornton
                            
                        
                    